Exhibit 10.30

 

2005 INCENTIVE AWARD PLAN

 

OF

 

OWENS-ILLINOIS, INC.

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), dated as
of                  , 20    is made by and between Owens-Illinois, Inc., a
Delaware corporation (the “Company”) and [                              ], an
employee of the Company or a Parent Corporation or a Subsidiary (the
“Employee”):

 

WHEREAS, the Company has established the 2005 Incentive Award Plan (the “Plan”);
and

 

WHEREAS, the Plan provides for the issuance of shares of the Company’s Common
Stock , subject to certain restrictions thereon and to other conditions stated
herein; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined it would be to the advantage and best interest
of the Company and its stockholders to issue the shares of Restricted Stock
provided for herein to the Employee in partial consideration of services
rendered, or to be rendered, to the Company and/or its subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 


ARTICLE I.


 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below, unless the context clearly indicates to the contrary.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan. The masculine pronoun shall include the feminine and neuter and the
singular the plural, where the context so indicates.

 

Section 1.1.           Cause

 

“Cause” shall mean dishonesty, disloyalty, misconduct, insubordination, failure
to reasonably devote working time to assigned duties, failure or refusal to
comply with any reasonable rule, regulation, standard or policy which from time
to time may be established by the Company, including, without limitation, those
policies set forth in the Owens-Illinois Policy Manual in effect from time to
time, or failure to fully cooperate with any investigation of an alleged
violation of any such rule, regulation, standard or policy.

 

1

--------------------------------------------------------------------------------


 


SECTION 1.2.           COMMON STOCK


 

“Common Stock” shall mean the common stock of the Company, $.01 par value.

 


SECTION 1.3.           COMPETING BUSINESS


 

“Competing Business” shall mean any person, corporation or other entity engaged
in the United States of America or in any other country in which the Company,
any Parent Corporation or any Subsidiary manufactures or sells its products, in
the manufacture or sale of glass containers, plastic containers, plastic
closures, plastic prescription containers, or any other products manufactured or
sold by the Company, any Parent Corporation or any Subsidiary within the last
two (2) years prior to the Employee’s Termination of Employment.

 


SECTION 1.4.           DISABILITY


 

“Disability” shall mean the total disability of the Employee, as determined in
the sole discretion of the Committee.

 


SECTION 1.5 — EXCHANGE ACT


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 


SECTION 1.6.           FAIR MARKET VALUE


 

“Fair Market Value” of a share of the Company’s stock as of a given date shall
be: (i) the closing price of a share of the Company’s stock on the principal
exchange on which shares of the Company’s stock are then trading, if any, on the
day previous to such date, or, if shares were not traded on the day previous to
such date, then on the next preceding trading day during which a sale occurred;
or (ii) if such stock is not traded on an exchange but is quoted on NASDAQ or a
successor quotation system, (1) the last sales price (if the stock is then
listed as a National Market Issue under the NASD National Market System) or (2)
the mean between the closing representative bid and asked prices (in all other
cases) for the stock on the day previous to such date as reported by NASDAQ or
such successor quotation system; or (iii) if such stock is not publicly traded
on an exchange and not quoted on NASDAQ or a successor quotation system, the
mean between the closing bid and asked prices for the stock, on the day previous
to such date, as determined in good faith by the Committee; or (iv) if the
Company’s stock is not publicly traded, the fair market value established by the
Committee acting in good faith.

 


SECTION 1.7.           PARENT CORPORATION


 

“Parent Corporation” shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

2

--------------------------------------------------------------------------------


 


SECTION 1.8.           PLAN


 

“Plan” shall mean the 2005 Incentive Award Plan of Owens-Illinois, Inc.

 


SECTION 1.9.           RESTRICTIONS


 

“Restrictions” shall mean the reacquisition and transferability restrictions
imposed upon Restricted Stock under this Agreement.

 


SECTION 1.10.        RESTRICTED STOCK


 


“RESTRICTED STOCK” SHALL MEAN COMMON STOCK ISSUED UNDER THIS AGREEMENT AND
SUBJECT TO THE RESTRICTIONS IMPOSED HEREUNDER.


 


SECTION 1.11.        RULE 16B-3


 

“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.

 


SECTION 1.12.        SECRETARY


 

“Secretary” shall mean the Secretary of the Company.

 


SECTION 1.13.        SECURITIES ACT


 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 


SECTION 1.14.        SUBSIDIARY


 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. “Subsidiary” shall also mean any partnership
in which the Company and or any Subsidiary owns more than fifty (50%) percent of
the capital or profits interests.

 


SECTION 1.15.        TERMINATION OF EMPLOYMENT


 

“Termination of Employment” shall mean the time when the employee-employer
relationship between the Employee and the Company, a Parent Corporation or a
Subsidiary is terminated for any reason, with or without Cause, including, but
not by way of limitation, a termination by resignation, discharge or retirement;
but excluding (a)  a termination where there is a simultaneous reemployment or
continuing employment of the Employee by the Company, a Parent Corporation or a
Subsidiary, (b)  a termination where the Employee continues a relationship
(e.g., as a director or as a consultant) with the Company, a Parent Corporation
or a Subsidiary, or (c) a termination resulting from the death or Disability of
the Employee. The Committee, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of

 

3

--------------------------------------------------------------------------------


 

whether a Termination of Employment resulted from a discharge for Cause, and all
questions of whether a particular leave of absence constitutes a Termination of
Employment. Notwithstanding any other provision of this Agreement, the Company,
any Parent Corporation or any Subsidiary has the absolute and unrestricted right
to terminate the Employee’s employment at any time for any reason whatsoever,
with or without Cause.

 


ARTICLE II.


 

ISSUANCE OF RESTRICTED STOCK

 


SECTION 2.1.           ISSUANCE OF RESTRICTED STOCK


 

In consideration of the services rendered or to be rendered to the Company, a
Parent Corporation or a Subsidiary and for other good and valuable consideration
which the Committee has determined to be equal to the par value of its Common
Stock, on the date hereof the Company issues to the Employee
[                        ] shares of its Common Stock, upon the terms and
conditions set forth in this Agreement.

 


SECTION 2.2.           NO RIGHT TO CONTINUED EMPLOYMENT


 

Nothing in this Agreement or in the Plan shall confer upon the Employee any
right to continue in the employ of the Company, any Parent Corporation or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company, any Parent Corporation or any Subsidiary, which are hereby expressly
reserved, to discharge the Employee at any time for any reasons whatsoever, with
or without Cause.

 


ARTICLE III.


 

RESTRICTIONS

 


SECTION 3.1.           LAPSE OF RESTRICTIONS.


 

The Restricted Stock shall vest and all Restrictions thereon shall expire,
either (i) as to 25% of the shares of Restricted Stock granted pursuant to this
Agreement on each of the first four anniversaries of the date of grant of such
Restricted Stock, or (ii) in their entirety upon the Employee’s death or
Disability prior to a Termination of Employment. Upon the lapsing of
Restrictions applicable to shares of Restricted Stock and subject to Section
5.3, the Company shall cause new certificates to be issued with respect to such
vested shares and delivered to the Employee or his legal representative, free
from the legend provided for in Section 3.3 and any of the other Restrictions.
Such vested shares shall cease to be considered Restricted Stock subject to the
terms and conditions of this Agreement.

 


SECTION 3.2.           REACQUISITION OF RESTRICTED STOCK UPON A TERMINATION OF
EMPLOYMENT


 

Upon a Termination of Employment all shares of Restricted Stock granted to the
Employee pursuant to this Agreement with respect to which all applicable
Restrictions have not yet expired in accordance with Section 3.1 shall be
reacquired by the Company immediately

 

4

--------------------------------------------------------------------------------


 

without payment of any consideration by the Company. No payment is due to the
Employee upon such reacquisition.

 


SECTION 3.3.           LEGEND.


 

Certificates representing shares of Restricted Stock issued pursuant to this
Agreement shall, until all restrictions lapse and new certificates are issued
pursuant to Section 3.1, bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO REACQUISTION BY THE COMPANY UNDER THE TERMS
OF THAT CERTAIN RESTRICTED STOCK AGREEMENT BY AND BETWEEN OWENS-ILLINOIS, INC.
(THE “COMPANY”) AND THE HOLDER OF THE SECURITIES. PRIOR TO VESTING OF OWNERSHIP
IN THE SECURITIES, THEY MAY NOT BE DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY
CIRCUMSTANCES. COPIES OF THE ABOVE REFERENCED AGREEMENT ARE ON FILE AT THE
OFFICES OF THE COMPANY AT ONE SEAGATE, TOLEDO, OHIO 43604.

 


SECTION 3.4.           MERGER, CONSOLIDATION, ACQUISITION, LIQUIDATION OR
DISSOLUTION


 

Notwithstanding any other provision of this Agreement, upon the merger or
consolidation of the Company into another corporation, the acquisition by
another corporation or person (excluding any employee benefit plan of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company) of all or substantially all of the Company’s assets
or 51% or more of the Company’s then outstanding voting stock, or the
liquidation or dissolution of the Company, the Committee shall then provide by
resolution adopted prior to such event that, at some time prior to the effective
date of such event, all shares of Restricted Stock not previously reacquired
pursuant to Section 3.2 shall fully vest and all Restrictions with respect to
such shares of Restricted Stock shall immediately expire.

 


SECTION 3.5.           RESTRICTIONS ON NEW SHARES


 

In the event that the outstanding shares of the Company’s  Common Stock are
hereafter changed into or exchanged for a different number or kind of shares or
other securities of the Company or of another corporation pursuant to a merger
of the Company into another corporation, or the exchange of all or substantially
all of the assets of the Company for the securities of another corporation, or
the acquisition by another corporation or person (excluding any employee benefit
plan of the Company or any trustee or other fiduciary holding securities under
an employee benefit plan of the Company) of 51% or more of the Company’s then
outstanding voting stock, or the liquidation or dissolution of the Company, or a
stock split-up or stock dividend, such new, additional or different shares or
securities which are held or received by the Employee in his capacity as a
holder of Restricted Stock shall be considered to be Restricted Stock and shall
be subject to all of the Restrictions, unless the Committee provides, pursuant
to Section 3.4 for the accelerated vesting and expiration of the Restrictions on
the

 

5

--------------------------------------------------------------------------------


 

shares of Restricted Stock underlying the distribution of the new, additional or
different shares or securities.

 


ARTICLE IV.


 

NON-COMPETITION/NON-SOLICITATION

 

Section 4.1.           Covenant Not to Compete

 

The Employee covenants and agrees that prior to the Employee’s Termination of
Employment and for a period of three (3) years following the Employee’s
Termination of Employment, including without limitation termination for Cause or
without Cause, the Employee shall not, in the United States of America or in any
other country in which the Company, any Parent Corporation or any Subsidiary
manufactures or sells it products, engage, directly or indirectly, whether as
principal or as agent, officer, director, employee, consultant, shareholder or
otherwise, alone or in association with any other person, corporation or other
entity, in any Competing Business.

 

Section 4.2.           Non-Solicitation of Employees

 

The Employee agrees that prior to his Termination of Employment and for three
(3) years following the Employee’s Termination of Employment, including without
limitation termination for Cause or without Cause, the Employee shall not,
directly or indirectly, solicit or induce, or attempt to solicit or induce, any
employee of the Company, any Parent Corporation or any Subsidiary to leave the
employment of the Company, any Parent Corporation or any Subsidiary for any
reason whatsoever, or hire any employee of the Company, any Parent Corporation
or any Subsidiary except into the employment of the Company, a Parent
Corporation or a Subsidiary.

 

Section 4.3            Equitable Relief

 

The Employee agrees that it is impossible to measure in money the damages that
will accrue to the Company in the event that the Employee breaches any of the
restrictive covenants provided in Sections 4.1 or 4.2 hereof. Accordingly, in
the event that the Employee breaches any such restrictive covenant, the Company
shall be entitled to an injunction restraining the Employee from further
violating such restrictive covenant. If the Company shall institute any action
or proceeding to enforce any such restrictive covenant, the Employee hereby
waives the claim or defense that the Company has an adequate remedy at law and
agrees not to assert such claim or defense. The foregoing shall not prejudice
the Company’s right to require the Employee to account for and pay over to the
Company, and the Employee hereby agrees to account for and pay over, any
compensation, profits, monies, accruals or other benefits derived or received by
the Employee as a result of any transaction constituting a breach of any of the
restrictive covenants provided in Sections 4.1 or 4.2 hereof.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V.

 

MISCELLANEOUS

 


SECTION 5.1.           ADMINISTRATION


 

The Committee shall have the power to interpret the Plan and this Agreement, and
to adopt such rules for the administration, interpretation, and application of
the Plan as are consistent therewith, to interpret, amend or revoke any such
rules. All action taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Employee, the
Company and all other interested persons. In its absolute discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan or this Agreement except with respect to matters
which under Rule 16b-3, or any regulations or rules issued thereunder, are
required to be determined in the sole discretion of the Committee. No member of
the Committee or Board shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the Restricted
Stock, and all members of the Committee and the Board shall be fully protected
by the Company in respect of any such action, determination or interpretation.

 


SECTION 5.2.           RESTRICTED STOCK NOT TRANSFERABLE


 

No Restricted Stock or any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Employee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, hypothecation, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), any attempted disposition thereof shall be
null and void and of no effect; provided however, that this Section 5.2 shall
not prevent transfers by will or by the applicable laws of descent and
distribution.

 


SECTION 5.3.           CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES


 

The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:

 

(A)           THE ADMISSION OF SUCH SHARES TO LISTING ON ALL STOCK EXCHANGES ON
WHICH SUCH CLASS OF STOCK IS THEN LISTED; AND

 

(B)           THE COMPLETION OF ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH
SHARES UNDER ANY STATE OR FEDERAL LAW OR UNDER RULINGS OR REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION OR OF ANY OTHER GOVERNMENTAL REGULATORY BODY,
WHICH THE COMMITTEE SHALL, IN ITS SOLE DISCRETION, DEEM NECESSARY OR ADVISABLE;
AND

 

(C)           THE OBTAINING OF ANY APPROVAL OR OTHER CLEARANCE FROM ANY STATE OR
FEDERAL GOVERNMENTAL AGENCY WHICH THE COMMITTEE SHALL, IN ITS SOLE DISCRETION,
DETERMINE TO BE NECESSARY OR ADVISABLE; AND

 

(D)           SUBJECT TO SECTION 5.10 THE PAYMENT BY THE EMPLOYEE OF ALL AMOUNTS
WHICH, UNDER

 

7

--------------------------------------------------------------------------------


 

FEDERAL, STATE OR LOCAL TAX LAW, THE COMPANY (OR OTHER EMPLOYER CORPORATION) IS
REQUIRED TO WITHHOLD UPON ISSUANCE OF RESTRICTED STOCK AND/OR THE LAPSE OR
REMOVAL OF ANY OF THE RESTRICTIONS; AND

 

(E)           THE LAPSE OF SUCH REASONABLE PERIOD OF TIME AS THE COMMITTEE MAY
FROM TIME TO TIME ESTABLISH FOR REASONS OF ADMINISTRATIVE CONVENIENCE.

 

SECTION 5.4.           ESCROW

 

THE SECRETARY OR SUCH OTHER ESCROW HOLDER AS THE COMMITTEE MAY APPOINT SHALL
RETAIN PHYSICAL CUSTODY OF THE CERTIFICATES REPRESENTING RESTRICTED STOCK,
INCLUDING SHARES OF RESTRICTED STOCK ISSUED PURSUANT TO SECTION 3.5, UNTIL ALL
OF THE RESTRICTIONS EXPIRE OR SHALL HAVE BEEN REMOVED; PROVIDED, HOWEVER, THAT
IN NO EVENT SHALL THE EMPLOYEE RETAIN PHYSICAL CUSTODY OF ANY CERTIFICATES
REPRESENTING RESTRICTED STOCK ISSUED TO HIM.

 

SECTION 5.5.           NOTICES

 

ANY NOTICE TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT TO THE COMPANY SHALL BE
ADDRESSED TO THE COMPANY IN CARE OF ITS SECRETARY, AND ANY NOTICE TO BE GIVEN TO
THE EMPLOYEE SHALL BE ADDRESSED TO HIM AT THE ADDRESS GIVEN BENEATH HIS
SIGNATURE HERETO. BY A NOTICE GIVEN PURSUANT TO THIS SECTION 5.5, EITHER PARTY
MAY HEREAFTER DESIGNATE A DIFFERENT ADDRESS FOR NOTICES TO BE GIVEN TO HIM. ANY
NOTICE WHICH IS REQUIRED TO BE GIVEN TO THE EMPLOYEE SHALL, IF THE EMPLOYEE IS
THEN DECEASED, BE GIVEN TO THE EMPLOYEE’S PERSONAL REPRESENTATIVE IF SUCH
REPRESENTATIVE HAS PREVIOUSLY INFORMED THE COMPANY OF HIS STATUS AND ADDRESS BY
WRITTEN NOTICE UNDER THIS SECTION 5.5. ANY NOTICE SHALL BE DEEMED DULY GIVEN
WHEN ENCLOSED IN A PROPERLY SEALED ENVELOPE OR WRAPPER ADDRESSED AS AFORESAID,
DEPOSITED (WITH POSTAGE PREPAID) IN A POST OFFICE OR BRANCH POST OFFICE
REGULARLY MAINTAINED BY THE UNITED STATES POSTAL SERVICE.

 


SECTION 5.6.           RIGHTS AS STOCKHOLDER


 

Upon delivery of the shares of Restricted Stock to the escrow holder pursuant to
Section 5.4, the Employee shall have all the rights of a stockholder with
respect to said shares, subject to the restrictions herein (including the
provisions of Section 5.10), including the right to vote the shares and to
receive all dividends or other distributions paid or made with respect to the
shares.

 


SECTION 5.7.           TITLES


 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 


SECTION 5.8.           CONFORMITY TO SECURITIES LAWS


 

The Employee acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including, without limitation,
the applicable exemptive conditions of Rule 16b-3. Notwithstanding anything
herein to the contrary, this Agreement shall be administered, and the Restricted
Stock shall be issued only in such a manner as to conform to such laws, rules
and

 

8

--------------------------------------------------------------------------------


 

regulations. To the extent permitted by applicable law, this Agreement and the
Restricted Stock issued hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

 

Section 5.9.           Amendments

 

This Agreement and the Plan may be amended without the consent of the Employee
provided that such amendment would not impair any rights of the Employee under
this Agreement. No amendment of this Agreement shall, without the consent of the
Employee, impair any rights of the Employee under this Agreement.

 


SECTION 5.10.        TAX WITHHOLDING


 

The Company’s obligation : (i) to issue or deliver to the Employee any
certificate or certificates for unrestricted shares of stock; or (ii) to pay to
the Employee any dividends or make any distributions with respect to the
Restricted Stock, is expressly conditioned upon receipt from the Employee, on or
prior to the date reasonably specified by the Company of:

 

(A)           FULL PAYMENT (IN CASH OR BY CHECK) OF ANY AMOUNT THAT MUST BE
WITHHELD BY THE COMPANY (OR OTHER EMPLOYER CORPORATION) FOR FEDERAL, STATE
AND/OR LOCAL TAX PURPOSES; OR

 

(B)           SUBJECT TO THE COMMITTEE’S CONSENT AND SECTION 5.10(C), FULL
PAYMENT BY DELIVERY TO THE COMPANY OF UNRESTRICTED SHARES OF THE COMPANY’S
COMMON STOCK PREVIOUSLY OWNED BY THE EMPLOYEE DULY ENDORSED FOR TRANSFER TO THE
COMPANY BY THE EMPLOYEE WITH AN AGGREGATE FAIR MARKET VALUE (DETERMINED, AS
APPLICABLE, AS OF THE DATE OF THE LAPSE OF THE RESTRICTIONS OR VESTING OR AS OF
THE DATE OF THE DISTRIBUTION) EQUAL TO THE AMOUNT THAT MUST BE WITHHELD BY THE
COMPANY FOR FEDERAL, STATE AND/OR LOCAL TAX PURPOSES; OR

 

(C)           WITH RESPECT TO THE WITHHOLDING OBLIGATION FOR SHARES OF
RESTRICTED STOCK THAT BECOME UNRESTRICTED SHARES AS OF A CERTAIN DATE (THE
“VESTING DATE”), SUBJECT TO THE COMMITTEE’S CONSENT, FULL PAYMENT BY RETENTION
BY THE COMPANY OF A PORTION OF SUCH SHARES OF RESTRICTED STOCK WHICH BECOME
UNRESTRICTED OR VESTED WITH AN AGGREGATED FAIR MARKET VALUE (DETERMINED ON THE
VESTING DATE) EQUAL TO THE AMOUNT THAT MUST BE WITHHELD BY THE COMPANY (OR OTHER
EMPLOYER CORPORATION) FOR FEDERAL, STATE AND/OR LOCAL TAX PURPOSES; OR

 

(D)           SUBJECT TO THE COMMITTEE’S CONSENT, A COMBINATION OF PAYMENTS
PROVIDED FOR IN THE FOREGOING SUBSECTIONS (A), (B) OR (C).

 

Notwithstanding anything herein to the contrary, the number of shares which may
be withheld with respect to the vesting of Restricted Stock in order to satisfy
the Company’s federal, state and/or local tax withholding obligations with
respect to the vesting of Restricted Stock shall be limited to the number of
shares which have a Fair Market Value on the Vesting Date equal to the aggregate
amount of such withholding obligations based on the minimum applicable statutory
withholding rates for federal, state and/or local income and payroll tax
purposes.

 

9

--------------------------------------------------------------------------------


 


SECTION 5.11.        GOVERNING LAW


 

This Agreement shall be administered, interpreted and enforced under the
internal laws of the State of Delaware without regard to conflicts of laws
thereof.

 

IN WITNESS HEREOF, this Agreement has been executed and delivered by the parties
hereto.

 

 

OWENS-ILLINOIS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

Sr. VP Chief Human Resources Officer

 

 

 

 

Employee

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

Employee’s Taxpayer

 

Identification Number:

 

 

 

 

 

 

10

--------------------------------------------------------------------------------